Citation Nr: 0126586	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  89-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for polycystic ovary 
disease or ovarian cysts.

2.  Entitlement to service connection for a cyst of the right 
breast.

3.  Entitlement to service connection for cysts/polyps of the 
colon. 

4.  Entitlement to service connection for cysts around the 
eyes.

5.  Entitlement to service connection for a cyst of the 
thyroid/parathyroid adenoma.

6.  Entitlement to service connection for a cyst of the left 
hip.

7.  Entitlement to service connection for a cyst of the left 
groin.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1961 and from May 1961 to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  The appeal was certified to the Board from 
the Indianapolis, Indiana, RO.  In May 1998, the Board 
remanded this case to the RO for additional evidentiary 
development.  The case was returned to the Board for further 
consideration and in August 1999, the Board again remanded 
this case to the RO for additional evidentiary development.  
In March 2000, the Board ruled on the appellant's request for 
a hearing.  In July 2000, the Board rendered a decision on 
the veteran's appeal.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
Order, the Board's July 2000 decision was vacated and the 
case was remanded to the Board.  The case is now before the 
Board for further consideration. 



REMAND

The Court's March 2001 Order notes that subsequent to the 
Board's decision on the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Regulations implementing the 
VCAA have been published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Board's July 2000 decision denied the veteran's claims as 
not well grounded.  The VCAA, however, eliminated the 
requirement that a claim be well grounded.  Additionally, the 
VCAA included provisions related to notifying a claimant of 
the evidence necessary to substantiate their claims and new 
provisions regarding development of evidence necessary to 
decide a claim.  The RO has not considered the veteran's 
claims in light of the VCAA, particularly the duty to assist 
provisions of the new law.  Accordingly, this case will be 
returned to the RO to address the veteran's claims in the 
context of the VCAA.

In November 1999, while this case was in a remand status at 
the RO, the veteran submitted an appeal to Board of Veterans' 
Appeals (VA Form 9) wherein she requested a hearing before a 
member of the Board at the RO.  The case was subsequently 
returned to the Board for consideration.  The Board sent the 
veteran a March 2000 letter advising her that the Board was 
not required to grant the request for a hearing without good 
cause being shown.  In the brief before the Court, the 
representative argued that the veteran had a made a valid 
hearing request and that she should have been granted a 
hearing before a member of the Board.  In the Court's Order 
which remanded the case to the Board address the 
applicability of the VCAA, the Court noted that the veteran 
would be entitled to such a hearing in light of the remand.  
In a presentation before the Board, the representative noted 
that if the veteran's claims could not be granted, then a 
hearing should be scheduled.  In light of the veteran's 
request for a hearing, the Court's Order, and the attorney's 
follow up request for a hearing, this case will be returned 
to the RO to schedule a hearing before a member of the Board.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated her for polycystic ovary disease, 
ovarian cysts, and/or cysts of the right 
breast, colon (to include colon polyps), 
eyes, thyroid, parathyroid, left hip, and 
left groin since 1996.  After securing 
any necessary release, the RO should 
attempt to obtain copies of any records 
which are not part of the claims folder 
from any identified treatment source.  
These efforts should include any 
additional efforts which may be taken to 
secure records from England Air Force 
Base in Alexandria, Louisiana.  Duplicate 
copies of records previously available 
are neither desirable nor necessary.  The 
appellant must understand that duplicates 
of previously submitted evidence only 
delay adjudication of her claims.  If, 
after making reasonable efforts to obtain 
the named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  Thereafter, the veteran should be 
afforded a VA gynecological examination 
to determine the nature and etiology of 
any current polycystic ovary disease, 
ovarian cysts, or cysts of the right 
breast, colon (to include colon polyps), 
eyes, thyroid, parathyroid, left hip, and 
left groin.  All indicated testing should 
be performed.  The gynecologist must be 
provided with and must review the claims 
folders prior to conducting the scheduled 
examination.  Based on the review of the 
case, the gynecologist must opine whether 
it is at least as likely as not that a 
relationship exists between polycystic 
ovary disease, ovarian cysts, or cysts of 
the right breast, colon (to include colon 
polyps), eyes, thyroid, parathyroid, left 
hip, and left groin and the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. § 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp 2001) have been fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also must be 
considered.  

5.  Once the RO has determined that all 
development has been satisfactorily 
completed, the RO should again review the 
veteran's claims.  If any benefit sought 
on appeal remains denied a hearing before 
a traveling Member of the Board should be 
scheduled following the issuance of a 
supplemental statement of the case and an 
opportunity to respond thereto.

The Board intimates no opinion as to the outcome of this 
appeal.  The veteran need take no action until so informed by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


